                  UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN

 FREDRICK ANDREW MORRIS,

                          Plaintiff,
                                                         Case No. 19-CV-1864-JPS-JPS
 v.

 SUSAN PETERS, RACHEL LARSON,
 JOHN KIND, MICHAEL T. JEAN,                                              ORDER
 SCOTT ECKSTEIN, STEVE BOST,
 SHANE GARLAND, JESSE TULT,
 ASHLEY GUERRERO, TOM LARSON,
 MICHAEL WASIELEWSKI, JOHN
 ROSE, CHRISTOPHER MATSCHE,
 JACOB HEFFERNAN, PATRICE
 SCHREIBER, and BRANDON
 FULLER,

                          Defendants.


       Plaintiff Fredrick Andrew Morris, proceeding in this matter pro se,

filed a complaint alleging that Defendants violated his constitutional rights.

(Docket #1). On March 17, 2020, Magistrate Judge William Duffin screened

the complaint and allowed Plaintiff to proceed with two claims of deliberate

indifference in violation of the Eighth Amendment.1 (Docket #19 at 4-6). In

his first claim, Plaintiff alleged deliberate indifference to his serious medical

needs when he went on a hunger strike in April 2018 and was not tube fed,

in violation of a court order. (Id.) In the second claim, Plaintiff alleged

deliberate indifference to his reported suicidal ideation on July 9, 2018. (Id.)

Specifically, Plaintiff sought to be placed on observation status, but was

instead told he would be “alright.” (Id. at 4). Plaintiff then used materials to


       1   On June 25, 2020, this case was reassigned to this branch of the Court.


 Case 2:19-cv-01864-JPS Filed 02/24/21 Page 1 of 8 Document 110
try and hang himself and ended up waiting “some time” before he was cut

down. (Id.)

       On July 8, 2020, the State Defendants2 filed a motion for summary

judgment, arguing that Plaintiff failed to exhaust his administrative

remedies on the claims against them. (Docket #68). On July 16, 2020,

Defendant Susan Peters (“Peters”) also filed a motion for summary

judgment for Plaintiff’s failure to exhaust his administrative remedies.

(Docket #75). These motions have been fully briefed, and for the reasons

explained below, they will be granted. The Court will also address

Plaintiff’s pending motion to dismiss Peters’ motion for summary judgment

as duplicative, (Docket #82), motion for injunction, (Docket #101), and

motion for emergency injunction, (Docket #102).

1.     LEGAL STANDARDS

       1.1    Summary Judgment

       Federal Rule of Civil Procedure 56 provides that the Court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); Boss v. Castro, 816 F.3d 910, 916 (7th Cir.

2016). A fact is “material” if it “might affect the outcome of the suit” under

the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most




       2 The “State Defendants” are Rachel Larson, John Kind, Michael T. Jean,
Scott Eckstein, Steve Bost, Shane Garland, Jesse Tult, Ashley Guerrero, Tom
Larson, Michael Wasielewski, John Rose, Christopher Matsche, Jacob Heffernan,
Patrice Schreiber, and Brandon Fuller.

                            Page 2 of 8
 Case 2:19-cv-01864-JPS Filed 02/24/21 Page 2 of 8 Document 110
favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016).

       1.2    Exhaustion of Prisoner Administrative Remedies

       The Prison Litigation Reform Act (“PLRA”) establishes that, prior to

filing a lawsuit complaining about prison conditions, a prisoner must

exhaust “such administrative remedies as are available.” 42 U.S.C. §

1997e(a). To do so, the prisoner must “file complaints and appeals in the

place, and at the time, the prison’s administrative rules require.” Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). He must do so precisely in

accordance with those rules; substantial compliance does not satisfy the

PLRA. Id.; Burrell v. Powers, 431 F.3d 282, 284–85 (7th Cir. 2005). A suit must

be dismissed if it was filed before exhaustion was complete, even if

exhaustion is achieved before judgment is entered. Perez v. Wis. Dep’t of

Corr., 182 F.3d 532, 535 (7th Cir. 1999). The exhaustion requirement furthers

several purposes, including restricting frivolous claims, giving prison

officials the opportunity to address situations internally, giving the parties

the opportunity to develop the factual record, and reducing the scope of

litigation. Smith v. Zachary, 255 F.3d 446, 450–51 (7th Cir. 2001). Failure to

exhaust administrative remedies is an affirmative defense to be proven by

a defendant. Westefer v. Snyder, 422 F.3d 570, 577 (7th Cir. 2005).

              1.2.1   Inmate Complaint Review System

       The Wisconsin Department of Corrections (“DOC”) maintains an

inmate complaint review system (“ICRS”) to provide a forum for

administrative complaints. Wis. Admin. Code § DOC 310.04. The ICRS

“allow[s] inmates to raise in an orderly fashion issues regarding

department policies, rules, living conditions, and employee actions that

personally affect the inmate or institution environment, including civil


                            Page 3 of 8
 Case 2:19-cv-01864-JPS Filed 02/24/21 Page 3 of 8 Document 110
rights claims.” Id. § DOC 310.01(2)(a). Before commencing a civil action or

special proceedings, “inmate[s] shall exhaust all administrative remedies

the [DOC] has promulgated by rule.” Id. § DOC 310.05.

       There are two steps an inmate must take to exhaust the available

administrative remedies. First, the inmate must file an offender complaint

with the Institution Complaint Examiner (“ICE”) within fourteen days of

the events giving rise to the complaint. Id. § DOC 310.07(2). The ICE may

reject the complaint or return the complaint to the inmate and allow him or

her to correct any issue(s) and re-file within ten days. See id. § DOC

310.10(5),(6). If the complaint is rejected, the inmate may appeal the

rejection to the appropriate reviewing authority within ten days. Id. § DOC

310.10(10).3 If the complaint is not rejected, the ICE issues a

recommendation of either dismissal or affirmance to the reviewing

authority. Id. § DOC 310.10(9),(12). The reviewing authority (“RA”) will

affirm or dismiss the complaint, in whole or in part, or return the complaint

to the ICE for further investigation. Id. § DOC 310.11(2).

       Second, if the ICE recommends, and the RA accepts, dismissal of the

complaint, the inmate may appeal the decision to the Corrections

Complaint Examiner (“CCE”) within fourteen days. Id. §§ DOC 310.09(1),

310.12. The CCE issues a recommendation to the Secretary of the

Department of Corrections, who may accept or reject it. Id. §§ DOC

310.12(2), 310.13. The inmate exhausts this administrative process when

either he or she receives the Secretary’s decision. Id. § DOC 310.13(2),(3). If

the inmate does not receive the Secretary’s written decision within ninety




       3The ICRS defines a “reviewing authority” as “a person who is authorized
to review and decide an inmate complaint.” Wis. Admin. Code § DOC 310.03(15).

                            Page 4 of 8
 Case 2:19-cv-01864-JPS Filed 02/24/21 Page 4 of 8 Document 110
days of the date of receipt of the appeal in the CCE's office, the inmate shall

consider the administrative remedies to be exhausted. Id. § DOC 310.13(4).

2.       RELEVANT FACTS

         Plaintiff was incarcerated at Green Bay Correctional Institution

(“GBCI”) when the two alleged incidents occurred. (Docket #70 at 1). As to

the first incident, Plaintiff went on a hunger strike in April 2018. (Docket #1

at 1-2; Docket #70 at 2). He claimed that Defendant Rachel Larson, a

registered nurse at GBCI, and Defendant Peters, a nurse practitioner who

provided healthcare to Plaintiff at GBCI, refused to tube feed him for two

months, in violation of a court order to do so. (Docket #70 at 2; Docket #77

at 1).

         Plaintiff filed three inmate complaints regarding tube feeding.

(Docket #70 at 2-3). The ICE received Plaintiff’s first inmate complaint on

June 15, 2018. (Id. at 2). The ICE dismissed the complaint after conferring

with the medical staff, who indicated that Plaintiff did not need to be tube

fed at that time. (Id. at 3). Plaintiff appealed the dismissal to the RA. (Id.).

The RA affirmed the dismissal, and Plaintiff never appealed the RA’s

decision. (Id.) Plaintiff filed a second inmate complaint on July 3, 2018. (Id.)

The ICE rejected the inmate complaint as duplicative pursuant to Wis.

Admin. Code § DOC 310.10(6)(g). (Id.) Plaintiff never appealed the

rejection. (Id.) Plaintiff filed his third inmate complaint on January 8, 2020.

(Id.) The ICE rejected the complaint because the issue had previously been

addressed in prior inmate complaints and it was filed beyond the 14-day

limit. (Id. at 3-4). Plaintiff did not appeal the rejection. (Id. at 4).

         As to Plaintiff’s second incident, he experienced suicidal ideation on

July 9, 2018. Plaintiff asserted that he told the State Defendants about it, but

they took no measures to prevent him from acting upon it. (Docket #1 at 2;


                            Page 5 of 8
 Case 2:19-cv-01864-JPS Filed 02/24/21 Page 5 of 8 Document 110
Docket #70 at 2). Further, Plaintiff alleged that Defendant John Kind

allowed his staff to let Plaintiff hang for “some time” before being cut down,

which caused Plaintiff injury. (Docket #1 at 1-2; Docket #70 at 2).

       Plaintiff filed three inmate complaints regarding his July 9, 2018

alleged suicide attempt. (Docket #70 at 4-6). His first inmate complaint was

filed on August 6, 2018. (Id. at 4). The ICE rejected the complaint because it

was the second inmate complaint that Plaintiff filed that week. (Id.) Wis.

Admin. Code § DOC 310.07(7) only allows an inmate to file one complaint

per week, with an exception for complaints regarding health and personal

safety. On August 23, 2018, Plaintiff resubmitted his first complaint, which

the ICE rejected for three reasons. (Id.) First, the complaint was too light to

scan into the ICRS. (Id.) Second, the inmate complaint contained more than

one issue in violation of § DOC 310.07(7). (Id. at 5). Third, Plaintiff had

already filed a complaint that week, and this second complaint did not meet

the § DOC 310.07(7) health and personal safety exception because it was a

past event—not a current threat to his health or safety. (Id.) Plaintiff never

remedied and resubmitted his second inmate complaint. (Id.) Plaintiff filed

his third and final inmate complaint on November 26, 2019. (Id.) The ICE

rejected the complaint because it was filed beyond the 14-day limit and

Plaintiff did not provide good cause for his late filing. (Id. at 5-6). The RA

affirmed the rejection. (Id. at 6). Plaintiff did not appeal the rejection.

(Docket #84 at 6).

3.     ANALYSIS

       Both the State Defendants and Peters assert that Plaintiff has not

exhausted his administrative remedies on the claims against them, and

therefore the case must be dismissed. Plaintiff does not dispute that he did

not exhaust his administrative remedies. (Docket #93 at 2). Instead, Plaintiff


                            Page 6 of 8
 Case 2:19-cv-01864-JPS Filed 02/24/21 Page 6 of 8 Document 110
offers a single excuse for his failure to exhaust—that he was “under duress”

by a correctional officer at GBCI. Specifically, Plaintiff alleges that the

officer threatened to write him up so that Plaintiff would never get out of

restrictive housing if he filed more complaints, and thus Plaintiff did not

appeal the inmate complaints at issue in this case. (Docket #91 at 2-3).

       Plaintiff’s proffered excuse for failing to exhaust his administrative

remedies is insufficient to defeat Defendants’ motions for summary

judgment. During the time that Plaintiff was allegedly “under duress” from

the officer, he filed 36 complaints.4 (Docket #94 at 2). Tellingly, Plaintiff

never filed a complaint about the officer threatening him, either while

incarcerated at GBCI or after being transferred to another institution. (Id.)

Moreover, Plaintiff needed to “file complaints and appeals in the place, and

at the time, the prison’s administrative rules require.” Pozo, 286 F.3d at 1025.

Administrative exhaustion requires strict compliance. Id. Simply put,

Plaintiff did not comply with the exhaustion requirements.

       It is undisputed that Plaintiff failed to exhaust his administrative

remedies on the two claims in this case. Plaintiff’s explanation for why he

did not do so is plainly unsupported by the ICRS documents regarding

Plaintiff’s numerous, unrelated inmate complaints. Therefore, the Court

will grant Defendants’ motions for summary judgment and dismiss this

case without prejudice.5


       4Plaintiff has been incarcerated with the Wisconsin Department of
Corrections since October 2014. He has filed 131 inmate complaints since his
incarceration, including 66 before the 2018 incidents at issue in this case.
Additionally, he has properly exhausted an inmate complaint at least once.
(Docket #69 at 11).
       5Although it seems clear that Plaintiff will not be able to complete the ICRS
process for his claims at this late date, dismissals for failure to exhaust are always
without prejudice. Ford v. Johnson, 362 F.3d 395, 401 (7th Cir. 2004).

                            Page 7 of 8
 Case 2:19-cv-01864-JPS Filed 02/24/21 Page 7 of 8 Document 110
4.     CONCLUSION

       For the reasons explained above, Defendants’ motions for summary

judgment for Plaintiff’s failure to exhaust, (Docket #68, #75), will be granted.

Given that the Court is obliged to dismiss this case without prejudice,

Plaintiff’s pending motion to dismiss Peters’ motion for summary judgment

as duplicative, (Docket #82), motion for injunction, (Docket #101), and

motion for emergency injunction, (Docket #102), will be denied as moot.

       Accordingly,

       IT IS ORDERED that Defendants’ motions for summary judgment

for failure to exhaust (Docket #68, #75) be and the same are hereby

GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s motion to dismiss

Peters’ motion for summary judgment as duplicative, (Docket #82), motion

for injunction, (Docket #101), and motion for emergency injunction, (Docket

#102), be and the same are hereby DENIED as moot; and

       IT IS FURTHER ORDERED that this case be and the same is hereby

DISMISSED without prejudice for Plaintiff’s failure to exhaust

administrative remedies.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 24th day of February, 2021.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge




                            Page 8 of 8
 Case 2:19-cv-01864-JPS Filed 02/24/21 Page 8 of 8 Document 110
